MEMORANDUM **
Building owner sued State Farm to recover for water damage to its building. State Farm denied coverage, claiming that the loss was excluded under clause k of the “Losses Not Insured” section of the insurance contract, which reads: ‘We do not *648insure for loss which is caused by ... continuous or repeated seepage or leakage of water that occurs over a period of time.”
The district court held, on cross motions for summary judgment, that the loss was excluded by the policy language, and the owner appealed. We have examined Washington cases cited by the parties, and the agreed facts, and find the district court’s order to be in conformity with state law.
AFFIRMED!

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.